          Case 3:19-cv-01660-RMS Document 24 Filed 11/16/20 Page 1 of 12




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF CONNECTICUT

------------------------------------------------------ x
                                                       :
DIANE M. BATISTA                                       :                 3:19 CV 1660 (RMS)
                                                       :
V.                                                     :
                                                       :
COMMISSIONER OF SOCIAL                                 :
SECURITY                                               :                 DATE: NOVEMBER 16, 2020
                                                       :
------------------------------------------------------ x

          RULING ON THE PLAINTIFF’S MOTION TO REVERSE OR REMAND AN
                      ADMINISTRATIVE AGENCY DECISION

         This action, filed under § 205(g) of the Social Security Act, 42 U.S.C. § 405(g), seeks

review of a final decision by the Commissioner of Social Security (“SSA”) denying the plaintiff

Disability Income Benefits (“DIB”).

I.       ADMINISTRATIVE PROCEEDINGS

         The plaintiff filed an application for DIB on August 29, 2014, claiming that she had been

disabled since December 20, 2013 due to arthritis, Type 2 diabetes, anxiety, depression, dizziness

and fatigue. (Doc. No 10, Certified Transcript of Administrative Proceedings, dated January 2,

2020 [“Tr.”] 70; 277-79).              The plaintiff’s applications were denied initially and upon

reconsideration (Tr. 83, 99), and, following a hearing before Administrative Law Judge (“ALJ”)

John Aletta, the ALJ filed an unfavorable decision on November 1, 2016. (Tr. 100-21). The

Appeals Council denied review on December 30, 2016 (Tr. 122), and the plaintiff commenced an

action in this court. (Tr. 127-28; see No. 3:17cv369 (RNC)). 1 On February 9, 2018, the court

issued a judgment of remand (Tr. 129), and on January 10, 2019, the Appeals Council remanded


1
 In the interim, the plaintiff filed a subsequent Title II application which was granted with an onset date of November
2, 2016. (Tr. 4).
            Case 3:19-cv-01660-RMS Document 24 Filed 11/16/20 Page 2 of 12




the case to the ALJ for a de novo hearing and to issue a new decision for the “period prior to

November 2, 2016.” (Tr. 130-34).

           On July 25, 2019, the ALJ held a second hearing (Tr. 28-69), following which he issued a

second unfavorable decision, dated August 21, 2019. (Tr. 4-20). In that decision, the ALJ

acknowledged that the plaintiff’s subsequent Title II application was granted, 2 but made clear that

“[n]o part of this decision disturbs that finding.” (Tr. 4). His decision considered “only the period

from the alleged onset date of disability, December 20, 2013 through November 1, 2016.” (Id.).

           Following the five-step evaluation process, the ALJ found that the plaintiff had not engaged

in substantial gainful activity during the relevant period from her alleged onset date of December

20, 2013, through her date last insured of December 31, 2018. 3 (Tr. 6, citing 20 C.F.R. § 404.1571

et seq.).

           At step two of the sequential analysis, he found that the plaintiff had the following severe

impairments through November 1, 2016: fibromyalgia, bilateral carpal tunnel syndrome,

trochanteric bursitis of the bilateral hips, degenerative disc disease (“DDD”) of the cervical spine,

a pes planus deformity of the bilateral feet, tendinitis of the bilateral ankles, a depressive disorder,

and a panic disorder with agoraphobia. (Tr. 7-8). He further concluded that no impairment met or

medically equaled a listing. (Tr. 9-10).

           Next, the ALJ determined that, through November 1, 2016, the plaintiff had the residual

functional capacity (“RFC”) to perform work at the medium exertional level except she was

limited to frequent handling and fingering bilaterally; frequent reaching with the left upper


2
    See note 1 supra.
3
  Although the ALJ considered the period of December 20, 2013 to December 31, 2018, as discussed above, nothing
in his decision disturbed the finding of disability from November 2, 2016 to the plaintiff’s date last insured. (Tr. 4).
Thus, although he referenced the period of December 20, 2013 to December 31, 2018 in his consideration of step one
of the sequential analysis, his decision applied only to the period of December 20, 2013 to November 1, 2016. He
referenced the November 1, 2016 date through the remaining steps of the sequential analysis.

                                                           2
         Case 3:19-cv-01660-RMS Document 24 Filed 11/16/20 Page 3 of 12




extremity; frequent stooping, crouching, kneeling, and climbing ramps and stairs; and, occasional

crawling and climbing of ladders, ropes and scaffolds. (Tr. 10-11). She could not work at

unprotected heights or operate a motor vehicle; she could perform “simple, routine tasks, but not

at a strict production rate pace. She could execute simple routine instructions.” (Tr. 11). She could

have occasional interaction with the public and coworkers, and she retained the ability to set

simple, routine work plans and to travel to familiar locations. (Tr. 11).

       The ALJ determined that, through November 1, 2016, the plaintiff was unable to perform

past relevant work, though she was able to perform other work as a laundry laborer (DOT 361.687-

018), warehouse worker (DOT 922.687-058), and dietary aide (DOT 319.677-014). (Tr. 18-19).

Thus, the ALJ concluded that the plaintiff was not under a disability from December 20, 2013 to

November 1, 2016. (Tr. 20).

       The ALJ’s decision became the final decision of the agency on October 21, 2019. (See 20

C.F.R § 404.984(d) (“If no exceptions are filed and the Appeals Council does not assume

jurisdiction of your case, the decision of the administrative law judge becomes the final decision

of the Commissioner after remand.”)). On October 22, 2019, the plaintiff filed her complaint in

this pending action (Doc. No. 1), and on November 22, 2019, the parties consented to the

jurisdiction of a United States Magistrate Judge.       (Doc. No. 7). This case was transferred

accordingly.

       On May 1, 2020, the plaintiff filed her Motion for Remand (Doc. No. 14), with a brief in

support (Doc. 14-1 [“Pl. Mem.”]), and a Statement of Material Facts (Doc. No. 15). On August

17, 2020, the defendant filed, as one pleading, a memorandum in support of a Motion for Entry of

Judgment Under Sentence Four of 42 U.S.C. § 405(g) with Reversal and Remand of the Cause to

the Defendant. (Doc. No. 22). The defendant moves for remand of his final decision for further



                                                 3
         Case 3:19-cv-01660-RMS Document 24 Filed 11/16/20 Page 4 of 12




administrative proceedings under Sentence Four of 42 U.S.C. § 405(g). On August 24, 2020, the

plaintiff filed a reply brief. (Doc. No. 23).

       The sole issue before the Court, therefore, is whether the case shall be remanded for further

proceedings or remanded solely for the calculation of benefits. (Doc. No. 22 at 5-8).

       For the reasons stated below, the plaintiff’s Motion for Remand (Doc. No. 14) is

GRANTED such that the matter is remanded for further proceedings consistent with this Ruling.

II.    DISCUSSION

       The decision of an ALJ may be reversed and remanded for further administrative

proceedings pursuant to the fourth sentence of 42 U.S.C. § 405(g). This fourth sentence of 42

U.S.C. § 405(g), known as “Sentence Four,” gives the Court the power to enter, upon the pleadings

and transcript of the record, a judgment affirming, modifying or reversing the decision of the

Commissioner. 42 U.S.C. § 405(g).

       The defendant concedes that remand is warranted because the ALJ erred in his treatment

of the opinion evidence concerning the plaintiff’s mental health; consequently, the ALJ’s RFC

assessment is not supported by substantial evidence in that it “does not adequately account for [the

plaintiff’s] ability to perform sustained work activities as a result of her mental impairments, and

the decision does not contain adequate rationale discussing these limitations.” (Doc. No. 22 at 3

(citing Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013) (noting that “[r]emand may be

appropriate . . . where an ALJ fails to assess a claimant’s capacity to perform relevant functions,

despite contradictory evidence of record, or where other inadequacies in the ALJ’s analysis

frustrates meaningful review”)). The defendant concedes that, in determining the RFC, the ALJ

erred in several respects.




                                                 4
         Case 3:19-cv-01660-RMS Document 24 Filed 11/16/20 Page 5 of 12




        First, he did not adequately evaluate the opinions of Christopher Penta, Psy.D. (Doc. No.

22 at 3-4). 4 Second, he “highlighted certain normal findings without considering abnormal

findings that were consistent with Dr. Penta’s restrictions and with [the plaintiff’s] subjective

allegations, and that at least arguably warranted further restrictions in the RFC.” (Id.). Third, the

ALJ “incorrectly cited to [the plaintiff’s] activities of daily living as examples of ‘improvement’

and ‘fewer symptoms of her anxiety’ in 2015” when the documentary evidence did not support

that conclusion. (Id. (citing Tr. 17-18)). Lastly, because the ALJ’s “reasons for rejecting Dr.

Penta’s opinions are not supported by the record,” the ALJ erred in assigning little weight to the

opinion of Dr. Shahroz Kidwai “in part because the doctor appeared to base his opinion” on the

opinion of Dr. Penta and the opinion Dr. Penta co-signed with Elizabeth Johnson, APRN. (Id. at

5). In light of the defendant’s concession that these errors warrant remand, the Court need not

address the plaintiff’s arguments regarding the ALJ’s treatment of the opinion evidence of record.

        The defendant argues, however, that despite these errors, remand for the calculation of

benefits is not warranted because the evidence does not demonstrate that the only possible

conclusion is a finding of total disability thereby ‘“render[ing] any further proceedings pointless.”’

(Doc. No. 22 at 5 (citing Kress v. Barnhart, 297 F. Supp. 2d 623, 624 (W.D.N.Y. 2004) (quoting

Williams v. Apfel, 204 F.3d 48, 50 (2d Cir. 1999))). He claims that the ALJ correctly determined

that substantial evidence did not support a finding that the plaintiff’s mental impairment met

Listing 12.04, and the record “does not contain persuasive evidence of disability.” (Doc. No. 22

at 7-9). Conversely, the plaintiff asserts that, based on Dr. Kidwai’s opinion that the plaintiff met




4
 To be clear, Dr. Penta issued his own opinion on April 21, 2015 (See Tr. 581-85) and co-signed an opinion from
Elizabeth Johnson, APRN. (Tr. 402-06).


                                                      5
         Case 3:19-cv-01660-RMS Document 24 Filed 11/16/20 Page 6 of 12




Listing 12.04 (see Tr. 1144), 5 she would automatically be entitled to a finding of disability. (Doc.

No. 14-1 at 13). The sole issue for the Court’s determination, therefore, is the type of remand order

that is appropriate in this case.

        A.      REMAND FOR FURTHER PROCEEDINGS IS WARRANTED

        “In deciding whether a remand is the proper remedy,” the Second Circuit has “stated that

where the administrative record contains gaps, remand to the Commissioner for further

development of the evidence is appropriate.” Butts v. Barnhart, 388 F.3d 377, 385 (2d Cir. 2004),

as amended on reh’g in part, 416 F.3d 101 (2d Cir. 2005) (citation omitted). When a district court

remands solely for the calculation of benefits, the court must find that, “irrespective of the legal

error, the record contains ‘persuasive proof’ of the claimant’s disability and ‘a remand for further

evidentiary proceedings would serve no purpose.’” Casanova v. Saul, Civ. No. 3:19-cv-0086-TOF,

2020 WL 4731352, at *2 (D. Conn. Aug. 14, 2020) (quoting Parker v. Harris, 626 F.2d 225, 235

(2d. Cir. 1980)). Persuasive proof of disability exists when there is “no apparent basis to conclude”

that additional evidence “might support the Commissioner’s decision.” Rosa v. Callahan, 168

F.3d 72, 83 (2d Cir. 1999).

        It is undisputed that the ALJ’s reasons for rejecting Dr. Kidwai’s opinion that the plaintiff

met Listing 12.04 are unsupported and warrant remand. (Doc. No. 22 at 5). There is additional

evidence in the record, however, that counters Dr. Kidwai’s opinion that the plaintiff’s mental

impairment met Listing 12.04. Thus, the Court cannot conclude that a remand would serve no

purpose. Casanova, 2020 WL 4731352 at *2.

        To meet the criteria of Listing 12.04, a claimant must establish both the “paragraph A” and

“paragraph B” criteria, or the existence of the “paragraph C” criteria. See 20 C.F.R. Part 404, Subpart


5
  Dr. Kidwai based his conclusion that the plaintiff’s mental impairment met Listing 12.04 on the psychiatric
evaluation by Dr. Penta. (Tr. 1144).

                                                     6
         Case 3:19-cv-01660-RMS Document 24 Filed 11/16/20 Page 7 of 12



P, Appendix 1, § 12.04. In relevant part, “paragraph B” of the listing requires that the claimant’s mental

impairment results in at least one extreme or two marked limitations in the following broad areas of

functioning: 1) understanding, remembering, or applying information; 2) interacting with others; 3)

concentrating, persisting, or maintaining pace, or 4) adapting or managing themselves. 20 C.F.R. Part

404, Subpart P, Appendix 1, § 12.04(B). A marked limitation means a serious limitation in functioning

independently, appropriately, effectively, and on a sustained basis, and an extreme limitation is defined

by an inability to function independently, appropriately, or effectively, and on a sustained basis. Id.

        The ALJ concluded that the plaintiff had mild limitations in the area of understanding,

remembering, or applying information. (Tr. 9). He relied on the plaintiff’s mental status examinations

that did “not reveal findings of memory deficits []” or “formal thought disorder[.]” (Tr. 9, referring to

Tr. 422-23, 513-14). The plaintiff reported to the consultative examiner, Michele Krynski, Ph.D., that

“99 percent of the time [she] can remember with thinking a lot” (Tr. 512), and Dr. Penta noted that the

plaintiff’s cognitive distortions related to her fear of crime and riding in vehicles were not suggestive

of clearly paranoid thought process. (Tr. 589). Additionally, in light of the plaintiff’s reports that she

was agoraphobic, and that she had a generalized fear of people invading her home, the ALJ concluded

that the plaintiff had a moderate limitation in the area of interacting with others, but he noted also that

she was able to attend her appointments with her providers without any indication of significant anxiety

or abnormal behaviors. (Tr. 9-10, referring to Tr. 422-43, 581-85). Dr. Penta, however, opined that

the plaintiff’s symptoms “have affected her interactions in all relationships[,]” and he rated her as

having a “[r]educed ability” to interact appropriately with others, ask questions, or respect or respond

appropriately to others in authority. (Tr. 584). He explained that her “phobic avoidance of normal

activities . . . have at times left her confined to her bedroom as she feared other areas of the home.”

(Tr. 583).

        Next, the ALJ found that the plaintiff had a moderate limitation in the area of concentrating,

persisting, or maintaining pace. (Tr. 10). The ALJ concluded that, while the plaintiff had anxiety-

                                                    7
         Case 3:19-cv-01660-RMS Document 24 Filed 11/16/20 Page 8 of 12



induced cognitive distortions, the record shows that those distortions did not rise to the level of a formal

thought disorder. (Tr. 10, referring to Tr. 581-82 (finding “severe anxiety related cognitive [illegible]

that are just short of delusional”)). The plaintiff reported to Dr. Krynski that she “[had] occasional poor

concentration with [her] sugar being high” (Tr. 512), and APRN Johnson questioned whether the

plaintiff was, in fact, delusional. (Tr. 994 (noting “? delusional”), Tr. 997 (noting “these fears border

on delusion and seem to be delusional”), Tr. 1004 (noting “still having delusional (?) thoughts”), see

Tr. 1006 (same)). The ALJ developed the record by obtaining an opinion from Dr. Krynski who noted,

after assessing the plaintiff, that “[b]rief psychological testing did not indicate cognitive impairment.”

(Tr. 514). As the ALJ acknowledged in his decision, however, Dr. Krynksi did not assess the plaintiff’s

functional limitations, and therefore, her assessment did not shed light on the plaintiff’s ability to

perform work-related activities. In the impairment questionnaire completed by Elizabeth Johnson,

APRN on April 11, 2015, she noted decreased short-term memory, impaired concentration, and

decreased cognitive abilities. (Tr. 403). Her treatment records reflected the same. (See Tr. 1010 (mild

impairment in short-term memory due to anxiety)). Rather than reference these findings, however, the

ALJ rested his conclusion on the plaintiff’s ability to perform simple tasks such as household chores,

watching television, and reading. (See Tr. 10; see Tr. 512-13 (reporting that “on a typical day she stays

home, completes household chores, naps, reads, watches some TV, and converses with family and

friends”); see also Tr. 99).

        Finally, the ALJ concluded that the plaintiff had a moderate limitation in adapting or managing

herself. (Tr. 10). He noted that the plaintiff had trouble tolerating stress and had “difficulty gaining

the insight necessary to work towards modifying her perceptions.” (Tr. 10, referring to Tr. 422-23

(noting “[a]nxiety[-]related cognitive distortions”), 511-14 (noting insight appeared “somewhat

limited”), 581-89 (noting poor insight, “fair to good hygiene”)). Conversely, however, Dr. Penta and

APRN Johnson found that the plaintiff had no ability to use appropriate coping skills or handle



                                                     8
         Case 3:19-cv-01660-RMS Document 24 Filed 11/16/20 Page 9 of 12



frustration, and described the plaintiff’s appearance as “disheveled, no skincare or makeup. She has

very fatigued eyes.” (Tr. 403, 405).

       Moreover, the ALJ relied, in part, on the opinions of the State agency psychologists Drs.

Lindsay Harvey and Robert Sutton who found that the plaintiff’s impairments did not satisfy the

paragraph B or paragraph C criteria for Listing 12.04. (Tr. 77, 92-93). The State agency reviewers

cited to Dr. Krynski’s consultative exam and Dr. Penta’s treatment notes and afforded weight to

these treating sources. (Tr. 75, 77, 91, 93). While an ALJ “is not precluded from giving significant

weight to the opinion of a state agency consultant” over the opinion of a treating physician, Withus

v. Saul, No. 18CV10923VSBJLC, 2019 WL 6906972, at *16 (S.D.N.Y. Dec. 19, 2019) (multiple

citations omitted), the ALJ should weigh such opinions using the same factors used to weigh a

treating source’s opinion, including the consistency of the opinion and the support for the opinion

in the medical evidence. See id. The ALJ did not articulate his reasons for accepting these opinions

over the opinions of the treating providers, nor did he explain Drs. Harvey and Sutton conclusion

that the plaintiff did not meet Listing 12.04 when they based their opinion, at least in part, on Dr.

Penta’s treatment notes. In light of the errors the ALJ made in his consideration of the treating

physician opinion evidence, the ALJ’s reliance on the opinions of non-examining State agency

sources cannot constitute substantial evidence to override those treating source opinions.

       The record does not contain “‘persuasive proof’ of the claimant’s disability” rendering

pointless “‘a remand for further evidentiary proceedings’” Casanova, 2020 WL 4731352, at *2

(quoting Parker, 626 F.2d at 235), since there was evidence in the record upon which the ALJ

relied in reaching his conclusion that the plaintiff’s mental impairment did not meet Listing 12.04.

The ALJ, however, erred in his treatment of Dr. Penta’s and Dr. Kidwai’s opinions, both of which

address this specific listing criteria. The ALJ relied on some of Dr. Penta’s assessments but ignored

some of the more severe assessments, and his reason for rejecting Dr. Kidwai’s opinion was based on

                                                 9
        Case 3:19-cv-01660-RMS Document 24 Filed 11/16/20 Page 10 of 12



his erroneous treatment of Dr. Penta’s opinions. Thus, although the plaintiff may ultimately prove to

be right on this point, the Court cannot conclude that there is persuasive proof that the plaintiff’s mental

impairment met Listing 12.04. Accordingly, the record precludes the Court from finding that the

plaintiff is presumptively disabled, and therefore, that a remand for the calculation of benefits is

appropriate. On remand, the ALJ shall consider whether, when assigning proper weight to both Dr.

Penta’s and Dr. Kidwai’s opinions, the plaintiff’s mental limitation meets Listing 12.04, and whether

the plaintiff retains the RFC to perform sustained work activities given her mental limitations.

        B.      ADDITIONAL CONSIDERATIONS DO NOT WARRANT REMAND FOR
                CALCULATION OF BENEFITS

        The plaintiff does not dispute that the record lacks persuasive evidence of disability;

instead, she argues that further proceedings to develop the record are “contraindicated by hardship

from the length of time this matter has been pending, the ALJ’s insufficient decision, and the

support for [the plaintiff’s] claim.” (Doc. No. 23 at 1-3).

        The decision to remand falls within the discretion of the district court and when exercising

that discretion, the court evaluates the “relative hardships that govern a discretionary selection of

alternative remedies. . . , and [considers] the hardship to a claimant” that may result from further

delay. Butts, 388 F.3d at 387. The plaintiff’s claim of delay, however, is an insufficient ground,

on its own, to justify remand solely for the calculation of benefits. Bush v. Shalala, 94 F.3d 40, 46

(2d Cir. 1996) (holding that “absent a finding that the claimant was actually disabled, delay alone

is an insufficient basis on which to remand for benefits”).

        As discussed above, the defendant concedes that the ALJ’s decision was deficient in that

he did not adequately evaluate the opinions of Dr. Penta and Nurse Johnson, he erred in his

consideration of Dr. Kidwai’s opinion, he incorrectly assessed the plaintiff’s activities, and he

failed to adequately assess the plaintiff’s subjective complaints. (See Doc. No. 22, at 2-4). These


                                                    10
        Case 3:19-cv-01660-RMS Document 24 Filed 11/16/20 Page 11 of 12




errors in the ALJ’s decision and the ALJ’s treatment of the evidence supporting the plaintiff’s

claim most certainly support a remand order, but, as discussed above, the Court cannot conclude

that “further evidentiary proceedings would serve no purpose.” Parker, 626 F.2d at 235 (holding

that “[w]hen there are gaps in the administrative record or the ALJ has applied an improper legal

standard,” the matter should be remanded to the Commissioner for further development of the

evidence). A remand serves the purpose of affording the ALJ the opportunity to apply the proper

legal standard and consider all of the evidence of the record.

        The plaintiff’s argument that remand for additional proceedings is not appropriate given

the length of time this matter has been pending cannot succeed. Six years have passed since the

plaintiff filed her initial claim for benefits. (See Tr. 83 (initial application for benefits was filed on

August 29, 2014)). In the interim, however, the plaintiff’s subsequent application was granted for

the period of November 2, 2016 through her date last insured. While several courts have ordered

a remand for the calculation of benefits to address the hardship resulting from extensive delays,

the cases upon which the plaintiff relies involved much greater delays. See LaVenture v. Berryhill,

6:17-CV-0443(LEK/DJS), 2018 WL 3727355, at *4 (N.D.N.Y. Aug, 6, 2018) (holding that

remand for calculation of benefits was appropriate given that “proceedings . . . continued for nearly

a decade” and “no useful purpose would be served by a remand”) (citing McClain v. Barnhart,

299 F. Supp. 2d 309, 330 (S.D.N.Y. 2004) (noting the “lengthy [nine-year] delay”)).

        Given the circumstances of this case and the delay that the plaintiff has already

experienced, the Court remands the case to the Commissioner for additional proceedings within a

timetable “so as not to prejudice [the] plaintiff with delay of the administrative process.” Lagasse

v. Berryhill, No. 3:16 CV 1184 (WWE), 2017 WL 2984319, at *5 (D. Conn. July 12, 2017).




                                                   11
        Case 3:19-cv-01660-RMS Document 24 Filed 11/16/20 Page 12 of 12




Accordingly, the Court directs that further proceedings before the ALJ be completed within 150

days of the remand of this matter. See id.

VI.    CONCLUSION
       For the reasons stated below, the plaintiff’s Motion to Reverse the Decision of the

Commissioner (Doc. No. 14) is GRANTED such that this matter is remanded for additional

proceedings consistent with this Ruling. The Court directs that further proceedings before the ALJ

be completed within 150 days of the remand of this matter.

       This is not a recommended ruling. The consent of the parties allows this magistrate judge

to direct the entry of a judgment of the district court in accordance with the Federal Rules of Civil

Procedure. Appeals can be made directly to the appropriate United States Court of Appeals from

this judgment. See 28 U.S.C. § 636(c)(3); Fed. R. Civ. P. 73(c).

       Dated this 16th day of November, 2020 at New Haven, Connecticut.

                                                      /s/Robert M. Spector, USMJ
                                                      Robert M. Spector
                                                      United States Magistrate Judge




                                                 12
